Name: Council Regulation (EEC) No 1526/80 of 18 June 1980 increasing the volume of the Community tariff quota opened for 1980 for ferro-chromium, containing not less than 4% by weight of carbon and falling within subheading ex 73.02 E I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 80 Official Journal of the European Communities No L 152/5 COUNCIL REGULATION (EEC) No 1526/80 of 18 June 1980 increasing the volume of the Community tariff quota opened for 1980 for ferro ­ chromium, containing not less than 4 % by weight of carbon and falling within subheading ex 73.02 E I of the Common Customs Tariff allocated among the Member States in proportion to their foreseeable needs for imports from third coun ­ tries, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 3028/79 for ferro-chromium, containing not less than 4 % by weight of carbon and falling within subheading ex 73.02 E I of the Common Customs Tariff , shall be raised from 1 20 000 to 240 000 tonnes . Article 2 1 . A first instalment of the additional volume referred to in Article 1 ( i.e. 109 600 tonnes) shall be allocated among the Member States as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas, by Regulation (EEC) No 3028/79 ('), the Council opened , for 1980 , and allocated among the Member States, a duty-free Community tariff quota for ferro-chromium, containing not less than 4 % by weight of carbon and falling within subheading ex 73.02 E I of the Common Customs Tariff, the volume of which was fixed at the provisional level of 1 20 000 tonnes ; whereas the benefit of the tariff quota in ques ­ tion was extended by the same Regulation , up to the limit of 20 % of its volume, to imports of ferro ­ chromium, containing a quantity of between 3 and 4 % by weight of carbon ; Whereas it can be estimated from the economic data now available on consumption , production and imports benefiting from other preferential tariff arrangements that Community requirements of imports from third countries could, during the current year, reach a level higher than the volume of the abovementioned quota ; whereas, in order not to disturb the equilibrium of the market for this ferro ­ alloy and to ensure parallel development in sales of Community production and satisfactory security of supplies to the consuming industries, it is appropriate to limit any increase in the quota volume to the volume of the immediate needs ( i.e. 120 000 tonnes) and to review the position in due course with a view to making a further adjustment ; Whereas, as regards the allocation of this volume among the Member States , it is appropriate to assign a relatively small part of the additional volume to a Community reserve , the balance of this volume being (tonnes) Benelux 4 350 Denmark 20 Germany (FR) 39 220 France 18 000 Ireland 10 Italy 29 000 United Kingdom 19 000 2 . The second instalment of 10 400 tonnes shall constitute the reserve . The reserve laid down by Article 2 (2) of Regulation (EEC) No 3028/79 is thus raised from 10 000 to 20 800 tonnes . Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 June 1980 . For the Council The President C. FRACANZANI (') OJ No L 340 , 31 . 12 . 1979 , p. 28 .